Title: From George Washington to James Wilkinson, 10 January 1780
From: Washington, George
To: Wilkinson, James


          
            sir
            Head Qrs [Morristown] Jany 10. 1780
          
          I have received Your Letter of Yesterday. It appears to me at present, that General and Other Officers who find their own servants, ought to receive annually Cloathing for them to the amount of the Annual Cloathing allowed by the public to the Soldiers—and that the General & Field Officers might draw it on their own Order. The public would save by this, as otherwise they might be compelled to take Waiters from the Army, whom they would cloath and lose their service in a great degree besides. If circumstances should make it necessary for Servants under this description to receive more than the bounty Cloathing—the Officers should pay a reasonable price for the Surplus. Where General Officers have Soldiers for Servants they might also draw as far as the bounty Articles on their order, in which case they should distinguish the Regiment and State to which the Soldier belonged and the Cloathing be charged as part of the State’s quota. Any Surplus drawn must be paid for. If there are any instances where Other Officers use Soldiers as Waiters—they can easily draw in their Regiments. In the case of General Officers they frequently change their commands and it might not always be convenient at the Instant to part with a Servant who had proved faithful & t[r]ust worthy.
          It is certainly right that a proportion of Cloathing should be reserved at Newburg to supply the occasional dema⟨nds⟩ of the Troops stationed at the North River and Danbury. If their State Cloathiers make You Monthly Returns as they and those belonging to every State ought to do, & represent the wants of the Troops to You from time to time you will be under little or no difficulty in directing your issues—which should be made to them. These are points which should not be dispensed with. My Instructions to General He⟨at⟩h before I left West point were, that the applications should be to You throug⟨h⟩ this channel—and I wish most ardently the business of the department could be got in such a train—that the issuing of the Cloathing might not depend on Orders from me, which, from the multiplicity of Other business constantly engaging my attention—I would wish to avoid as much as possible.
          If you have business with the Board of War that requires your

presence—I have no objection to your going to Philadelphia. I am sir with esteem & regard Yr Most Obedt st
          
            G.W.
          
        